                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

Melodie Shuler,                                    )            C/A No. 5:19-88-MGL-PJG
                                                   )
                               Plaintiff,          )
                                                   )
       v.                                          )
                                                   )
Orangeburg County Sheriff’s Department;            )                      ORDER
Sheriff Leroy Ravenell; Captain Antonia            )
Turkvant; Chief Kenneth Kinsey; Captain            )
Lacrea Jenkins; Lieutenant Coyler; Sergeant        )
Allen Hunter; Franklin Ashley Williams;            )
Michael Lawrence, John Stuke; Derek                )
Howell; Andre Brisbon; Chris Powell;               )
                                                   )
                               Defendants.         )
                                                   )

       The plaintiff, a self-represented litigant, has filed this action, pro se, seeking relief pursuant

to 42 U.S.C. § 1983. Defendants Lawrence and Stuke1 filed a motion for summary judgment on

December 19, 2019, pursuant to the Federal Rules of Civil Procedure. (ECF No. 59.) As the

plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528

F.2d 309 (4th Cir. 1975), on December 20, 2019, advising the plaintiff of the importance of a

motion for summary judgment and of the need for her to file an adequate response. (ECF No. 62.)

The plaintiff was specifically advised that if she failed to respond adequately, the defendants’

motion may be granted, thereby ending her case.




       1
         The court previously recommended that the remaining defendants be summarily
dismissed without issuance and service of process. That Report and Recommendation remains
pending. (ECF No. 34.)
                                             Page 1 of 2
        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that she

does not oppose the motion and wishes to abandon this action.

        Based on the foregoing, it is

        ORDERED that the plaintiff shall advise the court as to whether she wishes to continue

with this case and to file a response to the defendants’ motion for summary judgment within

fourteen (14) days from the date of this order. Plaintiff is further advised that if she fails to respond,

this action will be recommended for dismissal with prejudice for failure to prosecute. See

Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.


                                                __________________________________________
January 28, 2020                                Paige J. Gossett
Columbia, South Carolina                        UNITED STATES MAGISTRATE JUDGE




                                              Page 2 of 2
